Citation Nr: 0827880	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-09 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal of a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The Board notes that in July 2005, the veteran filed 
a claim for service connection for hearing loss and for 
tinnitus.  In the November 2005 rating decision, the RO 
denied both of the veteran's claims.  The veteran filed a 
notice of disagreement (NOD) in December 2005.  In March 
2007, the RO granted service connection and assigned a 
noncompensable rating for hearing loss.  The award was 
effective July 29, 2005.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice  
and duty to assist duties to the appellant by obtaining and  
fully developing all relevant evidence necessary for the  
equitable disposition of the issue addressed in this 
decision. 

2.  Tinnitus is not attributable to the veteran's military 
service.


CONCLUSION OF LAW

The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a notice letter in 
August 2005, the veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the above notice satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the August 2005 letter, the veteran 
was notified that the RO was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The veteran was 
requested to identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  The veteran 
was also requested to submit evidence in his possession in 
support of his claim.  Furthermore, in March 2006, a letter 
the RO provided the veteran notice on effective date and 
disability rating elements.  See e. g., Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service treatment records have 
been associated with the claims file as have relevant post-
service VA medical records as well as private medical 
records.  Furthermore, a VA medical examination was afforded 
the veteran.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claim that need to 
be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II. Analysis

Service connection may be granted for disability resulting  
from disease or injury incurred in or aggravated during  
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002  
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service  
connection, there must be evidence of an etiological  
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is  
required a combination of manifestations sufficient to  
identify the disease entity, and sufficient observation to  
establish chronicity at the time, as distinguished from  
merely isolated findings or a diagnosis including the word  
"chronic."  Continuity of symptomatology is required where  
the condition noted during service is not, in fact, shown to  
be chronic or where the diagnosis of chronicity may  
legitimately be questioned.  When the fact of chronicity in  
service is not adequately supported, then a showing of  
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was  
incurred in service or aggravated by service. 38 C.F.R.  §§ 
3.303, 3.306 (2007).
 
With respect to in-service noise exposure, the veteran has 
contended that he has tinnitus that stems from his combat 
service in Vietnam.  A review of the veteran's service 
treatment records does not reflect complaints, diagnoses, or 
treatment for tinnitus.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing tinnitus either in service 
or after service).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the veteran is not competent to say that his 
tinnitus was a result of acoustic trauma or was of a chronic 
nature to which current disability may be attributed.  

The relevant post service medical evidence reflects a report 
of an August 2003 audiological examination conducted by a 
physician with Victoria E. N. T. (Ear, Nose, and Throat) 
Associates.  While the physician noted an impression of 
tinnitus, he did not link the disability to the veteran's 
period of service.  In a subsequent July 2005 audiological 
examination, performed by the same Victoria E. N. T. 
Associates physician who examined the veteran in August 2003, 
an impression of tinnitus was not noted nor was the veteran 
noted to report that he experienced tinnitus.  

Later in July 2005, the veteran filed his initial claim for 
service connection for tinnitus.  In January 2007, the 
veteran was medically examined for VA purposes specifically 
with regard to his claim in the present action.  In the 
report of January 2007 VA audiological examination, the 
examiner reviewed the veteran's claims file and noted the 
veteran's reported complaints and medical history to include 
gunfire and artillery fire in service.  (The veteran's DD-
214MC reflects his receipt of the Combat Action Ribbon.)  The 
examiner noted, in particular, that the veteran denied having 
tinnitus.  The examiner opined, "As the veteran currently 
denies tinnitus, tinnitus cannot be related to the acoustic 
trauma of combat."  

In this case, in light of the impression of tinnitus noted in 
the report of August 2003 Victoria E. N. T. Associates 
audiological examination, the Board can not say with any 
certainty, absent clinical evidence to the contrary, that the 
veteran did not necessarily have tinnitus prior to the report 
of January 2007 VA examination.  See e. g., McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.).  Nonetheless, as noted above, the 
veteran was noted to specifically deny having tinnitus when 
asked by the VA examiner in January 2007.  Otherwise, the 
Board finds persuasive that there is simply no competent 
medical opinion of record that relates any claimed tinnitus 
to the veteran's period of service.  Neither the veteran nor 
his representative has submitted or identified any such 
medical opinion.  Furthermore, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds in light of the evidence of 
record, in particular, the report of January 2007 VA 
audiological examination in which the veteran was noted to 
deny having tinnitus, and the lack of any medical opinion 
evidence linking a diagnosis of tinnitus to the veteran's 
period of service, that service connection for tinnitus is 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence weighs against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for tinnitus is denied.


____________________________________________ 
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


